[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APR 26, 2006
                               No. 05-13577                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 04-00077-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MARIA ESTER ORTIZ,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (April 26, 2006)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Mark G. Rodriguez, appointed counsel for Maria Ester Ortiz, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Ortiz’s conviction and sentence are AFFIRMED.




                                          2